ON MOTION FOR REHEARING.
Respondent in a motion for a rehearing suggests that this is "the first time that an opinion of this court has ever held that a devise to A and his heirs creates a life estate because the testator provides that A cannot control, dispose of or incumber the property conveyed." In Cross v. Hoch, 149 Mo. 325, the testator devised certain property "to my daughter Sarah Cross and her heirs," but "subject to the trust, care and control of" a named trustee. It was contended in that case, as it is here, that the use of the words "and her heirs" created a fee simple estate in the devisee, but the Court in a well-reasoned opinion in which many authorities are reviewed, held that the devisee took only a life estate. There is a *Page 35 
striking analogy, also, between the facts in that case and in the case at bar. In the Cross case the testator devised various lands to different daughters evidently intending to vest in them severally, and in law and in fact actually vesting in them, a fee to the lands devised, without using the words "and her heirs," but when referring to Sarah Cross he did devise the lands to her "and her heirs," and, as stated, this was held to create a life estate only. So in the instant case, testator devised in one paragraph of his will certain lands "to my son Aubrey D. Tracy" and in another paragraph he devised certain lands "to my son Benjamin N. Tracy" — in neither case using the words "and his heirs", though a fee was obviously intended — but when he made the devise of the lands here in question, that devise was to the trustee "for the use and benefit of my son Milton C. Tracy and his heirs." In the light of the context, as well as of the authorities, we think that no fee passed to the beneficiary. The restrictions upon use, control and disposition are inconsistent with an estate in fee. [Burnet v. Burnet, 244 Mo. 491, l.c. 505; Potter v. Couch, 141 U.S. 315; 16 Cyc. 601; 2 Washburn on Real Property, 484.]
This action was originally brought by the beneficiary and his trustee, and was "revived" upon the death of the beneficiary, at which time an amended petition was filed and the heirs of the beneficiary were substituted as parties plaintiff. To this amended petition respondents entered their appearance and joined issues. No objection to that method of procedure appears to have been made in the trial court. Whether such objection, if properly made, would or should have prevailed, we need not now inquire. The cause was tried in all respects as if brought in the first instance by the plaintiffs in the amended petition. While a plea of res adjudicata was made below, based upon the judgment in the creditors' bill proceeding, the suggestion that, because of the revivor, the present plaintiffs are limited to such questions as could have *Page 36 
been made by the beneficiary and none other, makes its initial appearance in this court and cannot be considered. [Ice  Cold Storage Co. v. Kuhlmann, 238 Mo. 685, l.c. 705.]
The limitations of time and space forbid a review of the numerous authorities cited, although we have read all of them with interest. After a careful review of the law and the facts of this case, we see no reason for a different conclusion from that heretofore expressed. The motion for a rehearing is denied.
All concur.